Exhibit 10.2

Critical Path, Inc.

AMENDED AND RESTATED

1998 STOCK PLAN

NONSTATUTORY STOCK OPTION AGREEMENT

[SEE NOTICE OF GRANT FOR VESTING SCHEDULE]

All capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Amended and Restated 1998 Stock Plan.

Nonstatutory Stock Option: This Option to purchase shares of common stock of
Critical Path, Inc. is not intended to be an incentive stock option under
Section 422 of the Internal Revenue Code and will be interpreted accordingly.

Vesting: This Option becomes exercisable or vests in installments. Beginning on
the Vesting Commencement Date, the Option will vest over a two or three year
period (see Notice of Grant for specific vesting schedule) subject to
acceleration in accordance with the vesting schedule below:

 

   Portion of Shares Vested On the Vesting Commencement Date:   

 1/2 or  1/4 as specified in Notice of Grant Agreement

For each additional month of employment with the Company thereafter:   

equal monthly installments over two or three years

On the second or third anniversary of the Vesting Commencement Date   

100%

Your vesting will cease in the event that your Service (as defined in the
Amended and Restated 1998 Stock Plan) terminates for any reason. Your Service
shall cease when you cease to be actively employed by, or a consultant or
advisor to, the Company. The Company determines when your Service terminates for
this purpose.

Term: Your Option will expire in any event at the close of business at Company
headquarters on the date before the 7th anniversary of the Date of Grant as
shown on Notice of Grant hereto, unless varied by amendment to this Agreement.
(It will expire earlier if your Service with the Company terminates, as
described below.)

Regular Termination: If your Service terminates for any reason except Death or
Disability, then your Option will expire at the close of business at Company
headquarters on the 90th day after your termination date. The Company determines
when your Service terminates for this purpose.



--------------------------------------------------------------------------------

Death: In the event of your Death during the period of your Service to the
Company, your Option will expire at the close of business at Company
headquarters on the date six months after the date of Death. During the
six-month period, your estate or heirs may exercise your Option.

Disability: If your Service terminates because of your Disability, then your
Option will expire at the close of business at Company headquarters on the date
six months after your termination date.

Leaves of Absence: For purposes of this Option, your Service does not terminate
when you go on a bona fide leave of absence that was approved by the Company in
writing, if the terms of such leave provide for continued service crediting, or
when continued service crediting is required by applicable law. Your Service,
and consequently the vesting of this Option, shall terminate if you fail to
return to active employment as agreed. If you go on a leave of absence, then the
vesting schedule specified in the Notice of Grant may be adjusted in accordance
with the Company’s leave of absence policy or the terms of your leave. If you
commence working on a part-time basis, then the vesting schedule specified in
the Notice of Grant may be adjusted in accordance with the Company’s part-time
work policy or the terms of an agreement between you and the Company pertaining
to your part-time schedule.

Restrictions on Exercise: The Company will not permit you to exercise this
Option if the issuance of Shares at that time would violate any law or
regulation.

Notice of Exercise: When you wish to exercise this Option, you must notify the
Company by filing the proper “Notice of Exercise” found on the Company’s
intranet and sending it to the address listed on the form. Your Notice must
specify the number of Shares you wish to purchase and how your Shares should be
registered (i.e., in your name only or as joint tenant with a spouse). This
Notice will be effective when received by the Company. If someone else wants to
exercise this Option after your Death, that person must provide credible
evidence to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment: When you submit your Notice of Exercise, you must include
payment of the option price of the Shares you are purchasing. Payment may be
made in one (or a combination) of the following ways:

 

  •   Your personal check, cashier’s check or a money order.

 

  •   By the delivery of an irrevocable direction to a securities broker to sell
Shares and to deliver all or part of the proceeds to Company in payment of the
aggregate purchase price (e.g., cashless exercise). (Note: you must set up an
account with the broker in order to accomplish these types of sales; consult
your broker for details.)

Withholding Taxes: You will not be allowed to exercise this Option unless you
make acceptable arrangements for the payment of withholding and other taxes that
may be due as a result of the option exercise and/or sale of the Shares.

Restrictions on Resale: By signing the Agreement, you agree not to sell any
option Shares at a time when applicable laws, regulations or Company trading
policies prohibit sales (including the Company Insider Trading Policy, a copy of
which can be found on the Company intranet). You

 

2



--------------------------------------------------------------------------------

represent and agree that the Shares to be acquired upon exercise of the Option
will be acquired for investment, and not with a view to the resale or
distribution thereof.

Transfer of Option: Prior to your Death, only you may exercise this Option. You
cannot transfer or assign this Option to any third party. For instance, you may
not sell this Option or use it as security for a loan. If you attempt to do any
of these things, the Option shall immediately be rendered invalid. You may,
however, dispose of this Option in a will. Regardless of any marital property
settlement agreement, the Company is not obligated to honor a notice of exercise
from your spouse or former spouse, nor is the Company obligated to recognize
such individual’s interest in the Option in any way.

No Retention Rights: Neither this Option nor this Agreement gives you the right
to be retained in your employment by the Company in any capacity. The Company
reserves the right to terminate your Service at any time and for any reason.

Shareholder Rights: You, or your estate or heirs, have no right as a shareholder
of the Company until a certificate for your option Shares has been issued. No
adjustments are made for dividends or other rights if the applicable record date
occurs prior to the exercise of your Option and issuance of your Shares.

Adjustments: In the event of a stock split, a stock dividend or other similar
change in the Company’s stock, the number of Shares covered by this Option and
the exercise price per share may be adjusted pursuant to the Plan. Your Option
shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.

Legends: Your stock certificates representing the Shares may be endorsed with
all applicable legends.

Applicable Law: This Agreement will be interpreted and enforced under the laws
of the State of California.

The Amended and Restated 1998 Stock Plan and Other Agreements: The text of the
Amended and Restated 1998 Stock Plan is incorporated by reference into this
Agreement. This Agreement and the 1998 Amended and Restated Stock Plan
constitute the entire understanding of the parties between you and the Company
regarding this Option. Any prior agreements, understanding, commitments, or
negotiations, whether oral or written, regarding this Option are hereby
superseded.

You further agree that the Company may deliver by email all documents relating
to the Plan or this Option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

By signing this Agreement on the Notice of Grant, you agree to all of the terms
and conditions contained herein and in the Amended and Restated 1998 Stock Plan.

 

3